Voto disidente del
Juez Asociado Señor Díaz Cruz.
San Juan, Puerto Rico, a 6 de noviembre de 1975
Con un bien intencionado propósito de evitar que una que-rella de consumidor iniciada en el 1971 y adjudicada en rebeldía retorne ahora a la etapa inicial de vista, la mayoría sacrifica el debido proceso de ley. Dispone la Ley Orgánica del Departamento de Asuntos del Consumidor en su artículo identificado como 3 L.P.R.A. sec. 341Z (b) y (e)
“El Secretario, o el funcionario que éste designe a tenor con el inciso (d) de la sec. 341e de este título, tendrá facultad para emitir las siguientes sanciones y órdenes:
(a).
*344(b) Previa notificación y vista podrá emitir órdenes para cesar y desistir, y prescribir los términos y condiciones correc-tivas que por la evidencia a su disposición y a tenor con el derecho aplicable determine que son en beneficio del consumidor. Cuando en el criterio del Secretario se cause o se pueda causar un grave daño inmediato a los consumidores o a un consumidor en particular, podrá emitir dicha orden, de carácter provisional, obviando el requisito de celebrar una vista. Dentro de los diez (10) días posteriores a la emisión de dicha orden provisional, el Secretario deberá celebrar una vista administrativa en la que resolverá si dicha orden provisional se hace permanente o se revoca. Las órdenes emitidas bajo este inciso serán notificadas a la persona que corresponda en su sitio de negocios o por correo certificado a su última dirección conocida.
(e) El Secretario podrá recurrir al Tribunal Superior de Puerto Rico en solicitud que se ponga en vigor cualquier orden de cesar y desistir por él emitida o cualquier orden correctiva. El incumplimiento de una orden judicial declarando con lugar tal solicitud constituirá desacato al Tribunal.” (1)
Disiento de la opinión en cuanto propone que toda vez que al peticionario se le dieron dos oportunidades de solicitar reconsideración, aunque ninguna de ser oído en “vista”, se satisface el debido proceso de ley.
Soy partidario de que se amplíe la función y utilidad de las agencias administrativas, pero no a costa de básicas garantías de legalidad. La esencial alegación del recurrente de que nunca se le notificó o convocó para vista no fue con-frontada por la agencia con prueba de fácil producción, sobre el cumplimiento de este básico requisito jurisdiccional.
En nuestro método de asegurar audiencia a la parte afec-tada, aun la citación por una leve infracción de la Ley de *345Tránsito se efectúa mediante la notificación personal que es la más confiable, eficaz y sencilla. Ahora que la abrumadora masa de trabajo muchas veces ahoga la eficiencia del correo y que existe una reiterada queja contra la dejadez burocrática, este Tribunal escoge la notificación por la vía postal como medio de emplazamiento por las agencias administrativas. Frente al planteamiento tenaz de un ciudadano insistiendo que nunca se le dio oportunidad de ser oído antes de que se adjudicara la reclamación en su contra, la mayoría santifica la pasividad de un organismo que no se sintió obligado a pre-sentar prueba de que al menos la citación o la carta de aviso se depositó por alguien en el correo. Sobre esta anomalía se erige el aparato coactivo del Estado y el reclamo de privar de su libertad por desacato al contratista recurrente. ¿A tan lastimoso estado ha descendido el “debido proceso de ley” que da estilo y calidad a nuestro orden constitucional?
La agencia en este caso oyó a una sola parte y la primera noticia que del proceso tiene el contratista es una orden {fait accompli) para que corrija los defectos o pague $3,697.00. El angosto canal de la reconsideración y de la revisión nunca provee la plena audiencia, el derecho a repreguntar y a pre-sentar su propia prueba, que sólo se logra en la vista. No es el ciudadano quien tiene que solicitar la vista, corresponde al Estado proveerla y convocar a ella antes de emitir decisión alguna en el asunto. “El derecho constitucional a un debido proceso de ley exige concesión de vista, previa oportuna y adecuada notificación, derecho a ser oído confrontándose con los testigos de cargo y a presentar prueba y argumentos en su defensa. Morrisey v. Brewer, 408 U.S. 471, 487 (1972); Goldberg v. Kelly, 378 U.S. 254, 267-8 (1970 )” Ortiz Cruz v. Junta Hípica, 101 D.P.E. 791, 795 (1973); Armstrong v. Manzo, 380 U.S. 545, 552 (1965); Boddie v. Connecticut, 401 U.S. 371, 378-9 (1971).
Los mecanismos de reconsideración y revisión que la opi-nión mayoritaria ofrece como sustitutos de la audiencia *346operan una vez adquirida la jurisdicción. Pero precisamente el planteamiento del recurrente es que la falta de notificación de vista impidió el ejercicio de jurisdicción.
Anularía la resolución recurrida.

DAun cuando la transcrita disposición ordenando vista previa (3 L.P.R.A. sec. 3411(b) se adoptó por Ley Núm. 5 de 23 de abril de 1973 y este caso data de 1971, la exigencia de oír antes de decidir tiene una fundamental validez que trasciende los estatutos que la implementan. Nótese que el legislador se cuidó de exigir vista aun en los casos de emer-gencia en que se permite una orden provisional de sólo diez días de duración.